Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 08/19/2021 has been entered.  Claims 1 and 6 have been amended.  No claims have been added or cancelled.  Claims 1-10 are still pending in this application, with claims 1 and 6 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 1-3 and 6-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2020/0350927; hereinafter Jang) in view of Hsiao (US 2019/0074850; hereinafter Hsiao).
Regarding claim 1, Jang shows a method (Figures 4 and 6 shows a method of decoding low-density parity codes (LDPC) in a wireless communication system.)for processing multi-user transmissions applicable in a base station apparatus, the method comprising: 
receiving a codeword transmitted by a terminal apparatus, wherein the codeword is encoded using an error correction algorithm (Par. 0040-0041; noted the receiver 120 (i.e. terminal/UE) may decode the received codeword based on the LDPC code.);
decoding the received codeword using a parity check matrix (Par. 0049, 0058-0059, 0068; noted the receiver 120 may decode the received codeword based on the LDPC code.  Decoding process includes the use of a parity check matrix.); 
determining whether an interference has occurred on the received codeword (Figures 4 and 6; Par. 0050; through the syndrome-check, a corresponding bit estimation value is obtained by hard-deciding an updated log likelihood ratio (LLR) value of each variable node, and whether relevant bit estimation values satisfy all the linear constraints defined by each check node is 
decoding the received codeword when the interference is determined (Figure 4; noted steps 409-415; Figure 6; noted steps 609-615; Par. 0050, 0068; noted iterative decoding is performed when interference is determined.).
Jang shows all of the elements as discussed above.  Jang does not specifically show configuring a bit reliability of the received codeword as zero.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Hsiao.  Specifically, Hsiao shows configuring a bit reliability of the received codeword as zero (Figure 5B; Par. 0065, 0071-0072; noted the decoding table is the LLR table, and the initial variables are the LLRs corresponding to those data bits values of the target codeword. Each of the LLRs represents a reliability (reliability value) of corresponding data bits value. The value of each of LLRs may be set by a plurality of bits, and the amount of the bits of the value of one LLR is predetermined by a preset fineness value. For example, assuming that the preset fineness value is 5, and the range of this 5 bits values of one LLR may be set as -16 to 15 (total size of the range is 32, i.e., 2.sup.5), wherein the 5 bits value of one LLR of one data bit value is a calculation result of the Log(PR0/PR1), wherein the PR0 indicates the possibility of which the said data bit value of the codeword is "0", the PR1 indicates the possibility of which the said data bit value of the codeword is "1", and PR0 plus PR1 is equal to 1. In other words, if the LLR of one data bit value is -16, the said data bit value is most likely to be 1; if the LLR of one data bit value is 15, the said data bit value is most likely to be 0.).
In view of the above, having the system of Jang, then given the well-established teaching of Hsiao, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jang as taught by Hsiao, in order to provide motivation to decrease the time/power consumption of a decoding procedure and decrease the hardware cost of permutation circuit to further improve the efficiency of the QC-LDPC decoder (Par. 0005 of Hsiao).
Regarding claim 2, modified Jang shows wherein the error correction algorithm comprises a low-density parity check algorithm (Jang: Par. 0049, 0058-0059, 0068; noted LDPC used as error correction algorithm.). 
Regarding claim 3, modified Jang shows wherein the parity check matrix comprises a plurality of columns and a plurality of rows, each column of the plurality of columns defines a column block, each row of the plurality of rows defines a row block, and the row block of each of the plurality of rows comprises a plurality of parity check equations (Jang: Figure 3A-3B; Par. 0061-0064; noted parity check matrix includes a plurality of columns and rows having columns blocks and row blocks.  Further noted that the bipartite graph corresponds to the parity-check matrix of FIG. 3A. ixT, to indicate that a result of a modulo-2 sum (XOR) for the bit value of the VN connected to the i-th CN on the graph is zero.).
Regarding claim 6, Jang shows a base station apparatus (Figures 1-2; Par. 0040; noted base station), comprising: 
a processor; and a memory for storing at least one computer program, wherein the computer program comprises instructions which are executed by the processor (Figure 2; Par. 0040, 0046-0048; noted instructions stored in memory and executed by a processor to perform the method disclosed.), and performs the following steps: 
receiving a codeword transmitted by a terminal apparatus, wherein the codeword is encoded using an error correction algorithm (Par. 0040-0041; noted the receiver 120 (i.e. base station) may decode the received codeword from a terminal/UE based on the LDPC code.); 
decoding the received codeword using a parity check matrix (Par. 0049, 0058-0059, 0068; noted the receiver 120 may decode the received codeword based on the LDPC code.  Decoding process includes the use of a parity check matrix.); 
determining whether an interference has occurred on the received codeword (Figures 4 and 6; Par. 0050; through the syndrome-check, a corresponding bit estimation value is obtained by hard-deciding an updated log likelihood ratio (LLR) value of each variable node, and whether relevant bit estimation values satisfy all the linear constraints defined by each check node is 
decoding the received codeword (Figure 4; noted steps 409-415; Figure 6; noted steps 609-615; Par. 0050, 0068; noted iterative decoding is performed when interference is determined.).
Jang shows all of the elements as discussed above.  Jang does not specifically show configuring a bit reliability of the received codeword as zero.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Hsiao.  Specifically, Hsiao shows configuring a bit reliability of the received codeword as zero (Figure 5B; Par. 0065, 0071-0072; noted the decoding table is the LLR table, and the initial variables are the LLRs corresponding to those data bits values of the target codeword. Each of the LLRs represents a reliability (reliability value) of corresponding data bits value. The value of each of LLRs may be set by a plurality of bits, and the amount of the bits of the value of one LLR is predetermined by a preset fineness value. For example, assuming that the preset fineness value is 5, and the range of this 5 bits values of one LLR may be set as -16 to 15 (total size of the range is 32, i.e., 2.sup.5), wherein the 5 bits value of one LLR of one data bit value is a calculation result of the Log(PR0/PR1), wherein the PR0 indicates the possibility of which the said data bit value of the codeword is "0", the PR1 indicates the possibility of which the said data bit value of the codeword is "1", and PR0 plus PR1 is equal to 1. In other words, if the LLR of one data bit value is -16, the said data bit value is most likely to be 1; if the LLR of one data bit value is 15, the said data bit value is most likely to be 0.).
In view of the above, having the system of Jang, then given the well-established teaching of Hsiao, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jang as taught by Hsiao, in order to provide motivation to decrease the time/power consumption of a decoding procedure and decrease the hardware cost of permutation circuit to further improve the efficiency of the QC-LDPC decoder (Par. 0005 of Hsiao).
Regarding claims 7 and 8, these claims are rejected based on the same reasoning as presented in the rejection of claims 2 and 3, respectively.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Hsiao and Ma et al. (US 2019/0296768; hereinafter Ma).
Regarding claim 4, modified Jang shows checking the column block of each of the plurality of columns; counting a number of unsatisfied parity check equations from the plurality check equations of the selected row block; comparing the number with a predetermined threshold value, and determining an interference has occurred on the received codeword if the number is larger than the predetermined threshold value (Figure 6; Par. 0087; noted if the layer processing is performed on all the layers, the receiver calculates a bit estimation value by hard-deciding the complete LLR calculated at each VN, in operation 607. In operation 609, the receiver identifies whether the decoding is success or failure by performing the syndrome-check on the bit estimation value. In this case, the CN of the parity-check matrix corresponding to the syndrome-
Modified Jang shows all of the elements as discussed above.  Modified Jang does not specifically show selecting a row block from the plurality of rows with a minimum weight and an element in the parity check matrix positioned by the checked column block and the selected row block is non-zero-valued and counting a number of unsatisfied parity check equations from the plurality check equations of the selected row block.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Ma.  Specifically, Ma shows selecting a row block from the plurality of rows with a minimum weight and an element in the parity check matrix positioned by the checked column block and the selected row block is non-zero-valued and counting a number of unsatisfied parity check equations from the plurality check equations of the selected row block (Figures 9-10; Par. 0108-0120; noted the intermediate data of iterative decoding is decoded through the second specified quantity iterfull of iterations in the check node updating manner and the variable node updating manner in the foregoing embodiment by sequentially using the block matrix including the rows 0 to (MC-1) and the columns 0 to N and the block matrix including the rows MC to (M-full, decoding is completed through the second specified quantity iterfull l of iterations.  If the quantity iterfull of iterations is reached and decoding has not succeeded, the decoding fails, and is terminated.).
In view of the above, having the system of Jang, then given the well-established teaching of Ma, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jang as taught by Ma, in order to provide motivation for improving decoding efficiency (Par. 0006-0007 of Ma).
Regarding claim 9, this claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Hsiao, Ma and Jeong et al. (US 2019/0280717; hereinafter Jeong).
Regarding claim 5, modified Jang shows all of the elements except wherein the predetermined threshold value is computed based on a theoretical number of unsatisfied parity check equations without interference and a theoretical number of unsatisfied parity check equations with an interference. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jeong.  Specifically, Jeong shows wherein the predetermined threshold value is computed based on a theoretical number of unsatisfied parity check equations without interference and a theoretical number of unsatisfied parity check equations with an interference (Figure 4; Par. 0100, 0108; noted the distribution of one (1) in the parity-check matrix is 
In view of the above, having the system of Jang, then given the well-established teaching of Jeong, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jang as taught by Jeong, in order to provide motivation to design the parity-check matrix for the LDPC codes having improved performance (Par. 0011 of Jeong).
Regarding claim 10, this claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190140770 A1 - SYSTEM AND METHOD FOR ASYNCHRONOUS MULTI-STREAM TRANSMISSION FOR NOMA

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413